Citation Nr: 0418189	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  98-10 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
muscle injury of the right leg, Muscle Group (MG) XI, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel

INTRODUCTION

The veteran served on active duty from March 1952 to June 
1954.  He also had National Guard service from January 1948 
to April 1949 and from September 1949 to March 1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The Board remanded this matter in June 2001 for additional 
development.  That development has been completed, and the 
case is again before the Board for appellate review.  


FINDINGS OF FACT

1.  Residuals of a muscle injury of the right leg, Muscle 
Group (MG) XI, are severe.

2.  The entry scar on the right leg posterior calf is painful 
and tender on examination.

3.  The exit scar on the right leg lateral aspect of the calf 
is painful and tender on examination.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for residuals of a 
muscle injury of the right leg, Muscle Group (MG) XI, are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.56, 4.73, Diagnostic Code 5311 
(2003).

2.  The criteria for a separate compensable (10 percent) 
rating for a residual entry scar on the right leg posterior 
calf are met.  38 C.F.R. §§ 4.14, 4.118, Diagnostic Code 7804 
(2001 and 2003); Esteban v. Brown, 6 Vet. App. 259 (1994).

3.  The criteria for a separate compensable (10 percent) 
rating for a residual exit scar on the right leg lateral 
aspect of the calf are met.  38 C.F.R. §§ 4.14, 4.118, 
Diagnostic Code 7804 (2001 and 2003); Esteban v. Brown, 6 
Vet. App. 259 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA satisfied this duty by means of letters to the veteran 
from the RO dated in July 2001 and May 2002, as well as by 
the discussions in the May 1998 statement of the case (SOC), 
the April 2000 and September 2002 supplemental statements of 
the case (SSOCs), and the June 2001 Board remand.  By means 
of these documents, the veteran was told of the requirements 
to establish increased ratings, of the reasons for the denial 
of his claim, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In March 1998, prior to the enactment of the VCAA, 
the RO initially denied the claim on appeal.  The veteran was 
not provided VCAA notice until July 2001 and May 2002.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying in June 2001, his 
claim was readjudicated based upon all the evidence of record 
in September 2002.  There is no indication that the 
disposition of his claim would not have been different had he 
received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records and VA and private outpatient records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Examination was conducted in January 2002 subsequent 
to a Board remand.  A report of this examination is in the 
claims file.  Examinations were also conducted in February 
1998, August 1998 and December 1999.  
Therefore, the Board concludes that no further assistance to 
the veteran is required.  


II.  Increased rating

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2003).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2003), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2003).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The veteran's service medical records reflect that he 
sustained an accidental gunshot wound, reportedly from a 
machine gun, to his right lower extremity during training in 
March 1950.  A line of duty determination was made and the 
injury was considered in the line of duty.  The muscles and 
tendons in the right calf were affected.  Chronic 
osteomyelitis of the right leg was noted.  Scars were noted 
to be adherent to the musculo-tendonous junction of the 
Achilles tendon.  

Service connection was established for residuals of a gunshot 
wound, right leg, muscle group XI, moderately severe, in a 
January 1955 rating decision.  The condition was evaluated as 
20 percent disabling.

In January 1998, the veteran sought an increased rating for 
residuals of a muscle injury of the right leg, Muscle Group 
(MG) XI.  In a March 1998 rating decision, the RO denied that 
request and also denied service connection for cellulitis as 
a secondary residual of the muscle injury.  The veteran 
appealed that decision.  During the course of the appeal, he 
also sought a separate rating for scars resulting from the 
muscle injury.  An April 2000 RO decision granted a separate 
noncompensable rating for scars under Diagnostic Codes 7804-
7805.  The veteran seeks separate compensable ratings for 
each of these scars, arguing that the scars are each 
independently objectively painful and tender.  

A report of evaluation by Irma I. Morales Lopez, M.D., dated 
in December 1997 reflects that the veteran reported pain, 
edema and frequent falls as well as gait difficulty.  He 
required part time use of a cane.  There was moderate atrophy 
and mild edema of the right gastrocnemius and anterior tibial 
muscle along with moderate scarring and loss of hair on the 
right lower leg.  There was mild tenderness to palpation over 
the lateral and distal 1/3 of the right leg.  Dorsalis pedis 
pulse was 2+ bilateral, while posterior tibial was 2+ left 
and 0 right.  Circumference of the right thigh measured 40.5 
cm., the left thigh measured 42 cm..  The right calf measured 
33 cm., the left calf measured 34 cm..  Range of motion of 
the right ankle was decreased on the right, as was muscle 
strength, deep tendon reflexes and sensation over the thigh.  
Diagnoses included right gastrocnemius atrophy, meralgia 
paresthetica, peripheral vascular insufficiency, and 
hypertension.  

A report of VA examination dated in February 1998 shows 
moderate pain and discomfort associated with cramps.  The 
veteran reported a reduced ability to walk.  There was a 3 
centimeter (cm.) long, 2 cm. wide oval shape scar on the 
right lateral distal leg and a 4 cm. long, 3 cm. oval scar on 
the right medial distal leg.  There was moderate tissue loss.  
Muscles penetrated were the gastrocnemius and lateral 
muscles.  Both scars were moderately tender and numb.  There 
was no bone, joint or nerve damage but there was mild 
weakness of the right gastrocnemius tendon and the lateral 
crural muscle with a muscle strength graded at 4/5.  Range of 
motion was normal.  

At his hearing in July 1998, the veteran argued that his 
muscle injury was severe and that his scars warranted 
separate compensable ratings.  

The veteran was afforded another examination in August 1998.  
The claims folder was not reviewed by the examiner.  It was 
noted he was hospitalized in August and September 1997 due to 
chronic right leg ulcer.  The entry and exit scars were noted 
to be moderately tender and painful, with associated severe 
indurations.  There was moderate loss of subcutaneous tissue, 
muscle and tendon.  Adhesions or herniations were not noted.  
There was moderate weakness of the right ankle flexor 
muscles, gastrocnemius and soleus, and tibialis posterior 
with a muscle strength graded at 4 or 5.  

VA treatment records show that the veteran sought emergency 
treatment at a VA facility for right leg pain in July 1999.  
He was prescribed Motrin.  Rehabilitation and physical 
therapy were recommended but no further treatment was shown.  
The veteran was afforded another examination in December 
1999, at which time the examiner did review the claims 
folder.  He reported difficulty walking.  The entry scar 
measured 5 cm. circular and the exit scar measured 3 cm. 
round with loss of color.  There was moderate loss of 
subcutaneous tissue, muscle and tendon involving the 
gastrocnemius, soleus muscle and tibialis posterior muscle.  
Adhesions were noted.  Weakness was mild at 4/5.  There were 
no bone deformities.  Right ankle dorsiflexion was 17 degrees 
and plantar flexion was 35 degrees.  

A statement dated in September 2001 from Juan Rodriquez 
Colon, M.D., reflects that examination of the veteran yielded 
the following findings: partial loss of right Achilles and 
gastrocnemius muscle, nerve injury, chronic ulcer right leg, 
loss of muscle mass, 50% compared to left leg, subtotal 
ankylosis right ankle, loss of 50% of functioning of the 
right leg.  

VA treatment records dated from August 1998 to July 2001 show 
minimal complaints and findings for the right leg and include 
only those already noted.  

The veteran was afforded a VA examination in January 2002 to 
assess the severity of his service-connected residuals of 
muscle injury.  The examiner thoroughly reviewed the claims 
folder.  The examiner asked him why he did not follow up with 
the recommended rehabilitation and physical therapy noted in 
July 1999 and he reported that he performed his physical 
therapy on his own as the VA had instructed him.  The veteran 
reported right leg pain.  He stated that doing yard work, 
chores, walking stairs or standing were precipitating 
factors.  He used a TENS unit and ibuprofen for pain control.  
He reported that he had four or five times in the past year 
where the leg pain impaired him to the point where he had to 
take to bed for several hours and massage the leg with 
liniment.  He reported current mild pain.  Daily activities 
which were limited included playing sports.  Walking is 
occasionally limited and productive of cramps and weakness.  

Physical examination disclosed a 5 cm. round entry scar on 
the right leg posterior and medial calf area, and a 3 cm. 
round exit scar on the lateral aspect of the calf.  The scars 
had adhesions.  There was moderate subcutaneous tissue and 
muscle loss.  Tenderness to palpation was moderate, the 
dermatome in the scar area was decreased compared to the left 
leg.  The gastrocnemius muscle and surrounding tendons were 
moderately damaged.  Muscle weakness was mild at 4/5.  The 
veteran could move the muscles through range of motion but 
with pain, easy fatigability and weakness.  Dorsiflexion was 
0 degrees, plantar flexion was 25 degrees.  The examiner 
reported that pain, fatigue, weakness and lack of endurance 
had a major functional impact on the veteran's walking.  X-
rays of the tibia and fibula showed calcification of vascular 
structures of the right leg and enthesopathic changes of the 
calcaneal bone.  The diagnosis code was major abnormality.  

The RO has evaluated the veteran's residuals of a muscle 
injury of the right leg, Muscle Group (MG) XI pursuant to 38 
C.F.R. § 4.73, Diagnostic Code 5311 for injuries to Muscle 
Group XI.  Muscle Group XI affects propulsion of the foot, 
plantar flexion of the foot, flexion of the toes, flexion of 
the knee, and stabilization of the arch of the foot.  It 
includes the triceps surae (gastrocnemius and soleus), 
tibialis posterior, peroneus longus, peroneus brevis, flexor 
hallucis longus, flexor digitorum longus, popliteus, and 
plantaris muscles.  Under Diagnostic Code 5311, moderately 
severe disability warrants a 20 percent disability rating.  
38 C.F.R. § 4.73, Diagnostic Code 5311 (2003).  A maximum 30 
percent rating is awarded when there is severe disability.  
Id.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(d).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment. 38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings characteristic of 
severe muscle disability include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile. (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).

In the instant case, the Board finds that the veteran's 
disability more nearly approximates the criteria for a 30 
percent rating for residuals of a muscle injury of the right 
leg, Muscle Group (MG) XI.  The veteran's service medical 
records reflect in-service treatment for what was termed a 
machine gun wound.  The service medical records also indicate 
muscle atrophy of the affected right leg.  

In reviewing the medical evidence dated in recent years, it 
becomes apparent that the residuals of a muscle injury of the 
right leg, Muscle Group (MG) XI are manifest by pain, and 
resulting functional impairment, as well as adhesions, 
visible and measurable atrophy, induration and atrophy of an 
entire muscle.  38 C.F.R. § 4.56(d)(4).  As such, the veteran 
appears to have consistent complaints of one or more of the 
cardinal signs or symptoms of muscle disability as defined by 
38 C.F.R. § 4.56(d); corresponding to the criteria of a 
severe muscle injury.  With consideration given to the 
historical record, to include the high velocity penetrating 
wound of the right leg, the resultant gait disturbance, and 
the veteran's continued complaints of pain in the areas of 
the wounds, the Board finds that the competent medical 
evidence, when considered in its entirety, shows that the 
right leg residuals more nearly approximate severe impairment 
of the affected muscle group.

The veteran seeks separate, compensable evaluations for scars 
and sensory nerve loss.  Except as otherwise provided in the 
rating schedule, all disabilities, including those arising 
from a single disease entity, are to be rated separately, and 
then all ratings are to be combined pursuant to 38 C.F.R. § 
4.25.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The 
Court has interpreted 38 U.S.C.A. § 1155 as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. § 4.14.  
In Esteban, the Court found that the critical element was 
that none of the symptomatology for any of the conditions was 
duplicative of or overlapping with the symptomatology of the 
other conditions.  

The applicable rating criteria for evaluating scars is found 
at 38 C.F.R. § 4.118. Further, the Board notes that the 
rating criteria for evaluating skin disorders, including 
scars, was revised, effective August 30, 2002.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7833.   Essentially, scars 
that are painful on objective demonstration warrant a 
compensable rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001 and 2003).  

Regarding the residual scarring along the entry and exit 
wounds of the right calf, competent medical evidence shows 
that these are consistently painful and tender on examination 
and objective demonstration.  The objective medical findings 
reflect that a separate, compensable rating is warranted for 
each of the two residual scars.  Ratings in excess of 10 
percent are not warranted, as neither scar exceeds 12 square 
inches.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2003).  

For the reasons stated above, the Board finds that the 
veteran more nearly approximates the criteria for 30 percent 
ratings for his residuals of a muscle injury of the right 
leg, Muscle Group (MG) XI.  The Board further concludes that 
a separate 10 percent rating is warranted for the entry scar, 
and a separate 10 percent rating is warranted for the exit 
scar on the right lower extremity.  Regarding the regulatory 
provisions of 38 C.F.R. §§ 4.40 and 4.45, the veteran is now 
receiving the maximum rating allowable under Diagnostic Code 
5311.  Accordingly, 38 C.F.R. § 4.40 and § 4.45 are not for 
consideration in this situation.

As to the veteran's assertion that an additional separate 
rating is warranted for wholly sensory findings under 
38 C.F.R. § 4.124a, the Board disagrees.  First, the 
"amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed.  For example, the combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation under Diagnostic Code 5165.  See 38 C.F.R. § 4.68 
(2003).  In this case, the veteran's rating cannot exceed 
what the Board has currently assigned.  Moreover, there are 
no wholly sensory findings which cannot be attributed to 
severe muscle injury as set forth at 38 C.F.R. § 4.56 or to 
the separate ratings for the scars.  Although it does not 
appear that the RO considered the revised rating criteria for 
the skin, any such error is harmless, and the veteran is in 
receipt of the maximum schedular rating for a disability 
below the knee.  See 38 C.F.R. §§ 4.25, 4.68 (2003).  

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the veteran's 
residuals of a muscle injury of the right leg, Muscle Group 
(MG) XI so as to warrant referral to the RO for consideration 
of an assignment of a greater evaluation on an extra-
schedular basis.  In this regard, there is no showing that 
the disability has resulted in marked interference with 
employment, and there is no showing that the veteran's 
residuals of a muscle injury of the right leg, Muscle Group 
(MG) XI or scars have necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 30 percent evaluation for residuals of a muscle injury of 
the right leg, Muscle Group (MG) XI, is granted, subject to 
the rules and regulations governing the payment of VA 
monetary benefits.

A 10 percent evaluation for a residual entry scar of the 
right leg posterior calf is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.

A 10 percent evaluation for a residual exit scar of the right 
leg lateral aspect of the calf is granted, subject to the 
rules and regulations governing the payment of VA monetary 
benefits.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



